Case 0:19-cv-62193-DPG Document 1 Entered on FLSD Docket 09/03/2019 Page 1 of 6



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:19cv62193

 MISMA RIVERA,

        Plaintiff,

 v.

 GEORGIAN COURT APARTMENTS, INC.,

       Defendant.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff MISMA RIVERA (“Plaintiff”) sues Defendant GEORGIAN COURT

 APARTMENTS, INC. (“Defendant”) for violating 42 U.S.C. § 3601 et seq., the Fair Housing Act.

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 42 U.S.C. § 3613(a), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Venue in this District is proper because the subject property is located in this

 district, Plaintiff resides in this district, Defendant transacts business in this district, and the

 complained conduct of Defendant occurred in this district.

                                                          PARTIES

        3.         Plaintiff is a natural person and a citizen of the State of Florida, residing in Broward

 County.

        4.         Defendant is a Florida corporation, with its principal place of business located in

 Fort Lauderdale, Florida.


                                                                                                                 PAGE | 1 of 6
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-62193-DPG Document 1 Entered on FLSD Docket 09/03/2019 Page 2 of 6



                                           DEMAND FOR JURY TRIAL

         5.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         6.         As a result of a prior traumatic event, Plaintiff suffers depression and anxiety which

 substantially limits one or more major life activities of Plaintiff. For example, due to this emotional

 disability, Plaintiff has limitations with respect to stress and anxiety that, if exceeded, physically

 manifest and can restrict Plaintiff’s ability to earn an income and the enjoyment of day-to-day life.

         7.         Plaintiff owns a two-year-old cat, Dolce, which helps alleviate Plaintiff’s anxiety,

 depression, and other symptoms resulting from Plaintiff’s emotional disability. Dolce is an

 emotional support animal (“ESA”)

         8.         On or about July 9, 2019 Plaintiff submitted an application to rent one of the

 properties located at 1801 N.E. 62nt Street, Building 1, Unit 101, Fort Lauderdale, Florida 33308

 (the “Dwelling”).

         9.         Defendant informed Plaintiff that: (a) Defendant had a no-pet policy; and (b) that

 once the application was approved, Plaintiff had to be interviewed by Defendant’s board of

 directors.

         10.        In light of preparation of the interview with the board of directors, Plaintiff’s

 therapist provided Plaintiff with a letter regarding Dolce’s status as Plaintiff’s ESA and to

 otherwise support an accommodation request under the FHA.

         11.        On August 14, 2019, Plaintiff was interviewed by Defendant’s board of directors.

 At the interview, in an attempt to obtain an accommodation, Plaintiff informed the board of her

 ESA.




                                                                                                                  PAGE | 2 of 6
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62193-DPG Document 1 Entered on FLSD Docket 09/03/2019 Page 3 of 6



         12.     On August 15, 2019, Plaintiff presented the board with the letter from Plaintiff’s

 therapist which stated, in relevant part:

                 Due to her emotional disability, Misma Rivera has certain
                 limitations related to coping and with stress and anxiety. In order to
                 help alleviate these symptoms, enhance her ability to function
                 interpedently, and to fully use and enjoy the dwelling unit located at
                 1801 NE 62nd Street, Fort Lauderdale, FL 33308, I have
                 recommended for Misma Rivera to obtain a pet or emotional support
                 animal. The Emotional Support Animal is a domestic cat named
                 Dolce whom she has had for two years.

         13.     On August 19, 2019, Defendant denied Plaintiff’s application to rent the Dwelling.

 In the written denial provided to Plaintiff, Defendant stated, in relevant part, “… with regards to

 the application submitted for Unit 101 by Ms. Rivera, the Board of Directors has reviewed this

 matter and is hereby denying this application based on the following: Page 3 No. 9 – No Pets

 Allowed….”

                                           COUNT I.
                                VIOLATION OF 42 U.S.C. § 3604(f)(1)-(2)

         14.     Plaintiff incorporates by reference paragraphs 1-13 of this Complaint as though

 fully stated herein.

         15.     Section 3604(f)(1)-(2) of the FHA makes it unlawful to discriminate in the rental

 of, or to otherwise make unavailable or deny, a dwelling because of a disability of the renter or a

 person associated with the renter.

         16.     As set forth in more detail above, Plaintiff suffers from an emotional disability, of

 which renders Plaintiff disabled for purposes of the FHA.

         17.     At minimum, upon Plaintiff’s presenting Defendant with Plaintiff’s letter obtained

 from her therapist, Defendant knew or should have known of Plaintiff’s emotional disability.




                                                                                                               PAGE | 3 of 6
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62193-DPG Document 1 Entered on FLSD Docket 09/03/2019 Page 4 of 6



         18.     As a result of Plaintiff’s emotional disability, Plaintiff required the aid of her ESA,

 Dolce, to fully use and enjoy the benefits of the Dwelling. It was not until Plaintiff revealed to

 Defendant’s board of directors that Plaintiff suffered from an emotional disability which

 necessitated Plaintiff’s need for her ESA, Dolce, that Defendant denied Plaintiff’s rental

 application for the Dwelling.

         19.     A discriminatory purpose, and not any legitimate reason, was a motivating factor

 behind Defendant’s denial of Plaintiff’s application to rent the Dwelling.

         20.     As such, Defendant discriminated against Plaintiff by denying Plaintiff’s

 application to rental of the Dwelling, of which Plaintiff was otherwise fully qualified for.

         21.     As a result of Defendant’s unlawful denial of Plaintiff’s rental application for the

 Dwelling, Plaintiff has suffered pain, emotional distress, embarrassment, and costs associated with

 seeking to resolve the matter.

         22.     WHEREFORE, Plaintiff, respectfully, requests that this Court:

                 (a)       Declare the above-mentioned actions, omissions, polices, and procedures,
                           of Defendant to be in violation of the Fair Housing Act.

                 (b)       Award damages to Plaintiff against Defendant.

                 (c)       Award Plaintiff costs and reasonable attorneys’ fees; and

                 (d)       Any other relief that this Court deems appropriate and just under the
                           circumstances.

                                            COUNT II.
                                  VIOLATION OF 42 U.S.C. § 3604(f)(3)

         23.     Plaintiff incorporates by reference paragraphs 1-22 of this Complaint as though

 fully stated herein.

         24.     As stated above, Plaintiff is disabled within the meaning of the FHA. Plaintiff

 requested a reasonable accommodation at Plaintiff’s with Defendant’s board of directors, namely,
                                                                                                               PAGE | 4 of 6
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62193-DPG Document 1 Entered on FLSD Docket 09/03/2019 Page 5 of 6



 the allowance of Plaintiff’s ESA, Dolce, and provided Defendant with documentation from her

 (“Plaintiff’s) therapist evidencing that the requested accommodation was necessary to afford

 Plaintiff an opportunity to use and enjoy the Dwelling. Defendant, however, refused the

 accommodation requested by Plaintiff, explicitly, denying Plaintiff’s rental application because

 Defendant had a “no-pet policy.”

        25.      As a result of Defendant’s unlawful failure-to-accommodate, Plaintiff has suffered

 pain, emotional distress, embarrassment, and costs associated with seeking to resolve the matter.

        26.      WHEREFORE, Plaintiff, respectfully, requests that this Court:

                 (e)       Declare the above-mentioned actions, omissions, polices, and procedures,
                           of Defendant to be in violation of the Fair Housing Act.

                 (f)       Award damages to Plaintiff against Defendant.

                 (g)       Award Plaintiff costs and reasonable attorneys’ fees; and

                 (h)       Any other relief that this Court deems appropriate and just under the
                           circumstances.

                 DATED: September 3, 2019




                                                                                                               PAGE | 5 of 6
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62193-DPG Document 1 Entered on FLSD Docket 09/03/2019 Page 6 of 6



                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                   .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             The Law Offices of Jibrael S. Hindi
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540

                                                             COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 6 of 6
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
